HARTZ, Circuit Judge, concurring: I concur. In particular, I agree that we should reject Ms. Barrington’s requests for certain costs even though United Airlines did not challenge those requests. This court’s sua sponte enforcement of clear law does not constitute improper “advocacy” or departure from “judicial neutrality.” I only wish that we afforded to pro se litigants the same consideration given here to United Airlines. Compare Hill v. Corizon Health, — Fed.Appx. -, No. 17-3087, 2017 WL 5256213, at *3, (10th Cir., Nov. 13, 2017). I am not convinced by Judge Bachar-ach’s effort in his concurrence to distinguish this case from Hill. In both cases one party sought something and the opposing party did not argue to the contrary. In this case we nevertheless grant relief to the opposing party — United Airlines — although relatively little is at stake. In Hill, however, we denied relief even though the error was indisputable and entire claims were at stake. As I understand the concurrence, the difference between the cases is that the error here was so obvious that the clerk noted it. I see no principle behind this distinction, other than perhaps the pragmatic consideration that courts should not devote much effort to searching for unchallenged error. But no difficult search was necessary in Hill. And I would have thought that part of a court’s role in pro se cases is checking whether the pro se litigant has been subjected to an obviously improper application of a technical doctrine that almost certainly is beyond the understanding of nonlawyers.